       Case 19-61610-grs          Doc 15       Filed 01/08/20 Entered 01/08/20 13:27:33                           Desc Main
                                               Document      Page 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                                 LONDON DIVISION

                IN RE

                ST. ALEXIUS HOSPITAL                                                        CASE NO. 19-61610
                CORPORATION #1

                DEBTOR(S)
                                                            ORDER

                       A 20 Largest Unsecured Creditors List [ECF No. 11] having been filed in the above
                referenced case on January 7, 2020, the Court finds that said document is deficient for the
                following reasons:

                      Not executed under penalty of perjury by the Debtor(s) as required by FED. R. BANKR.
                P. 1008.

                      The Debtor(s) is ordered to correct the deficiencies within 14 days from the date of this
                Order unless the Court for cause shown extends the period. Failure to comply with this Order
                may result in the dismissal of this case, or the withholding of the discharge of the Debtor(s)
                without further notice or hearing. This does not limit any party in interest from seeking
                contempt sanctions, dismissal of the case, or any other remedy for failure to comply with this
                Order.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Wednesday, January 8, 2020
                                                                  (alf)
